NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 15-3210
                                   ________________

                        In re: GORDON ALLEN WASHINGTON

                          GORDON ALLEN WASHINGTON,
                                                 Appellant

                                             v.

                          BANK OF NEW YORK MELLON,
               As Trustee for the Certificate-Holders of the CWABS, Inc.,
                        Asset-Backed Certificates, Series 2007-5

                                   ________________

                      Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2-14-cv-08063)
                      District Judge: Honorable Susan D. Wigenton
                                    ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 26, 2016

                 Before: AMBRO, SMITH, and FISHER, Circuit Judges

                           (Opinion filed: September 30, 2016)
                                  ________________

                                       OPINION*
                                   ________________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
AMBRO, Circuit Judge

        Gordon Washington has declared bankruptcy and wants to sell his house in

Madison, New Jersey. Though he is in default on his mortgage, he argues that he can sell

the property free and clear of the lien his creditors have on the house because they have

run out of time to foreclose. The Bankruptcy Court granted Washington summary

judgment because it agreed that New Jersey’s foreclosure statute of limitations had run.

On appeal, the District Court read the statute differently and determined that there was

still time left on the clock. We agree with the District Court’s interpretation and therefore

affirm. 1

        Washington purchased the house in February 2007 and signed a mortgage and a

promissory note. Though the maturity date on the note is listed as March 1, 2037, the

mortgage gave the creditors the right to require accelerated payment if Washington

breached the agreement. A few months after buying the property, Washington stopped

making payments. A mortgage document with an effective date of November 2007

reflects that the full amount of the loan was then “due and owing.” Joint Appendix (“JA”)

10–11. Washington considers this to be an invocation of the acceleration clause.

        Meanwhile, the creditors filed a foreclosure complaint in December 2007. It stated

that the “whole unpaid principal sum” on the house “shall be now due.” JA 11–12.


1
  The Bankruptcy Court and District Court had jurisdiction under 28 U.S.C. §§ 157,
158(a), and 1334.We have jurisdiction per 28 U.S.C. §§ 158(d) and 1291. “Because the
District Court sat below as an appellate court, this Court conducts the same review of the
Bankruptcy Court’s order as did the District Court.” In re Telegroup, Inc., 281 F.3d 133,
136 (3d Cir. 2002). We review the grant of summary judgment de novo. Pa. Coal Ass’n
v. Babbitt, 63 F.3d 231, 236 (3d Cir. 1995).
                                              2
However, in 2013 a New Jersey state court dismissed the foreclosure action without

prejudice based on the creditors’ failure to prosecute. Washington filed for bankruptcy

the following year. In connection with those proceedings, he argued that the creditors no

longer had an interest in the house because they had run out of time under New Jersey

law to foreclose.

       New Jersey’s statute of limitations for foreclosures provides:

       An action to foreclose a residential mortgage shall not be commenced
       following the earliest of:

       a. Six years from the date fixed for the making of the last payment or the
       maturity date set forth in the mortgage or the note, bond, or other obligation
       secured by the mortgage, whether the date is itself set forth or may be
       calculated from information contained in the mortgage or note, bond, or
       other obligation, except that if the date fixed for the making of the last
       payment or the maturity date has been extended by a written instrument, the
       action to foreclose shall not be commenced after six years from the
       extended date under the terms of the written instrument;

       b. Thirty-six years from the date of recording of the mortgage, or, if the
       mortgage is not recorded, 36 years from the date of execution, so long as
       the mortgage itself does not provide for a period of repayment in excess of
       30 years; or

       c. Twenty years from the date on which the debtor defaulted, which default
       has not been cured, as to any of the obligations or covenants contained in
       the mortgage or in the note, bond, or other obligation secured by the
       mortgage, except that if the date to perform any of the obligations or
       covenants has been extended by a written instrument or payment on
       account has been made, the action to foreclose shall not be commenced
       after 20 years from the date on which the default or payment on account
       thereof occurred under the terms of the written instrument.

N.J. Stat. Ann. § 2A:50-56.1.

       This case is about the relationship between subsections “a” and “c” of the statute.

Washington argues that the creditors, by demanding full payment, accelerated the note’s

                                             3
maturity date from March 2037 to June 2007 (the date of his default). He therefore

contends that, per subsection “a,” the creditors had six years from the new maturity date

to foreclose, meaning they ran out of time in June 2013. He uses the November 2007

mortgage document and the December 2007 foreclosure filing as evidence of this

purported acceleration. The creditors respond that subsection “c” governs instead and that

they have until 2027 (20 years after the default) to foreclose. The Bankruptcy Court

agreed with Washington and held that the limitations period had run by the time he filed

for bankruptcy in 2014. The District Court, by contrast, ruled that subsection “c” is the

operative provision and that the creditors still have time left in the 20-year period.

       In interpreting a statute, we begin with its text. See Barnhart v. Sigmon Coal Co.,

534 U.S. 438, 450 (2002). Subsection “a” tells us to start with the “maturity date set forth

in the mortgage or the note.” It contemplates that this date can be “extended by a written

instrument” but says nothing of the possibility that it can be shortened by a demand for

full payment. The note that Washington signed has a maturity date of 2037. And no

writing alters that date. By contrast, the wording of subsection “c,” which contemplates a

default followed by foreclosure, fits comfortably with our facts. Thus, the plain terms of

the statute support the creditors’ argument.

       Additionally, it is a “cardinal principle of statutory construction” to “give effect, if

possible, to every clause and word of a statute.” Bennett v. Spear, 520 U.S. 154, 173

(1997) (internal quotation marks omitted). Under Washington’s interpretation of the

statute, however, subsection “c” effectively becomes a nullity. Indeed, Washington tries

to use the very act of foreclosure as evidence that the six-year period from subsection “a”

                                               4
had started running. But it cannot be that merely filing for foreclosure takes subsection

“c” off the table. Otherwise, given that all § 2A:50-56.1 actions involve foreclosure—it

is, after all, a foreclosure statute of limitations—the 20-year period from subsection “c”

would never be used.

                                     *    *   *    *    *

       Because Washington’s reading fails to follow the plain text of the statute and

renders a portion of it superfluous, we reject it. Like the District Court, we conclude that

subsection “c” governs and that the creditors still have time to bring a foreclosure action.

Washington also presented the Bankruptcy Court with other arguments apart from the

statute of limitations, but we decline to reach them in the first instance.




                                              5